Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The prior art does not appear to teach or make obvious the claimed ozone laundry system comprising: a wash drum; a wash water fill system in fluid communication with the wash drum; a chemical injection system in fluid communication with the wash drum and being configured to deliver a mixture of water and chemicals to the wash drum; and an ozone generator fluidly located between the chemical injection system and the wash drum, the ozone generator configured to introduce ozone into the mixture of water and chemicals within the chemical injection system prior to the mixture of water and chemicals being delivered to the wash drum.
	The prior art teaches to provide ozone and chemicals to a washing machine but does not appear to teach to provide the claimed arrangement which is understood to allow for the prevention of lower ozone levels in the wash due to dilution otherwise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711